            Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 1 of 30



  UNITED STATES DISTRICT COURT
  DISTRICT OF COLUMBIA
  ---------------------------------------------- x
  TERESA RICHARDSON,                                             :
                                        ,                        :
                                                                 :
  CHRISTOPHER CARROLL,                                           :                Case No. 20-cv-02262
                                                 ,               :
                                                                 :
  GINA ARFI,                                                     :
                                           , and                 :
                                                                 :
  AIDA ZYGAS,                                                    :
                                                                 :
                                                                 :
                                 Plaintiffs,                     :
                  -against-                                      :
                                                                 :
  DONALD J. TRUMP, in his official capacity as President of the :
  United States,                                                 :
  1600 Pennsylvania Avenue, N.W., Washington, D.C. 20500         :
                                                                 :
  LOUIS DEJOY, in his official capacity as Postmaster General of :
  the United States,                                             :
  475 L’Enfant Plaza, S.W., Washington, DC 20260, and            :
                                                                 :
  UNITED STATES POSTAL SERVICE,                                  :
  475 L’Enfant Plaza, S.W., Washington, DC 20260                 :
                                                                 :
                                 Defendants.                     :
                                                                 :
  ---------------------------------------------- x

        PLAINTIFFS’ ORIGINAL COMPLAINT AND REQUEST FOR PRELIMINARY AND
                             PERMANENT INJUNCTIONS

BERG & ANDROPHY                                OF COUNSEL:

David H. Berg                                  Kathryn Page Berg
 (pro hac vice forthcoming)                    120 West 45th Street, 38th Floor
Joel M. Androphy                               New York, NY 10036
D.D.C. Bar No. 999769                          (pro hac vice forthcoming)
James W. Quinn                                 Tel: (646) 766-0073
(pro hac vice forthcoming)
120 West 45th Street, 38th Floor
New York, NY 10036
Tel: (646) 766-0073

Attorneys for Plaintiffs
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 2 of 30




                                     NATURE OF THE ACTION
       This action arises from a conspiracy between Defendants President Donald J. Trump

(“Trump”), Postmaster General Louis DeJoy (“DeJoy”), and the United States Postal Service

(“USPS”), collectively “Defendants”, and the individual acts of Trump and DeJoy, by purposely

compromising the right to vote of Plaintiffs Teresa “Terri” Richardson (“Richardson”),

Christopher Carroll (“Carroll”), Gina Arfi (“Arfi”), and Aida Zygas (“Zygas”), collectively,

“Plaintiffs”, and millions of other Americans, by making false statements about widespread mail-

in voter fraud when such fraud is virtually non-existent (Trump) and by significantly slowing

down mail delivery of flat mail like absentee and mail-in ballots (Trump and DeJoy), in an effort

to suppress the vote during the pandemic, undermine faith in the election process and its results

and lay the groundwork for Trump to challenge the results of the presidential election should he

lose. Trump and DeJoy have not only violated the constitutionally protected right to vote but

have also committed the federal crime of obstruction of mail.

                                                PARTIES

       1.         Plaintiff Richardson is an individual who is registered to vote in and resides in the

state of Texas.

       2.         Plaintiff Carroll is an individual who is registered to vote in and permanently

resides in the state of Pennsylvania.

       3.         Plaintiff Arfi is an individual who is registered to vote in and resides in the state

of New York.

       4.         Plaintiff Zygas is an individual who is registered to vote in and resided at the time

of the August 11 primary in the state of Wisconsin and who currently resides in Indiana.

       5.         Defendant Trump is the President of the United States of America. He is being

sued here in his official capacity as President.


                                                     2
         Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 3 of 30




        6.     Defendant DeJoy is the Postmaster General and Chief Executive Officer of USPS.

He is being sued in his official capacity as Postmaster General and Chief Executive Officer of

USPS.

        7.     Defendant USPS is an agency of the federal government of the United States and

is headquartered in Washington, D.C.

                                     JURISDICTION AND VENUE

        8.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this action arises under the Constitution and laws of the United States.

        9.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1) because

Defendants Trump and USPS reside in this District and because it is a judicial district in which a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred.

                                 PRELIMINARY STATEMENT

        Undoubtedly, the right of suffrage is a fundamental matter in a free and democratic
        society. Especially since the right to exercise the franchise in a free and unimpaired
        manner is preservative of other basic civil and political rights, any alleged
        infringement of the right of citizens to vote must be carefully and meticulously
        scrutinized.
                                          -- Reynolds v. Sims, 377 U.S. 533, 561–62 (1964)
        10.    This is a suit for injunctive relief to protect the Plaintiffs’ right to vote by ensuring

that the United States Postal Service delivers absentee and mail-in ballots in a timely fashion to

them and then, delivers their executed ballots to election officials in time to be counted.

        11.    In brief, each of the Plaintiffs applied for, but never received, either a mail-in or

absentee ballot and were either unable to vote during the primaries in their states or placed

themselves at risk of coronavirus by voting in person. Of note, Plaintiff Richardson applied for,

but did not receive her absentee ballot, forcing her to either give up the right to vote or risk her




                                                  3
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 4 of 30




health – she has a disability – by going to her polling place in Houston, an epicenter of the

coronavirus pandemic.

       12.     Neither these Plaintiffs nor any other citizen should have to face the Hobson’s

choice of giving up their vote because the USPS failed to deliver their ballot or risk their health,

indeed their lives, by doing what Richardson did and voting at their polling place during a

pandemic. That is why Plaintiffs are in this Court, complaining of the undue burden Defendants

have placed on the right to vote by engaging in outrageous tactics to slow down mail delivery

even more than it was already slowed by the challenges posed by the pandemic, resulting in

failure to deliver mail-in ballots on time or at all and the widespread cases where mail-in ballots

were received by election officials too late to have them counted – and leaving unsuspecting

voters disenfranchised.

       13.     Trump, who has elevated gaslighting to a fine art, capitalized on mail-in voting

challenges, claiming repeatedly in recent months that there is widespread mail-in voter fraud,

when every credible study on the subject has concluded that incidence of mail-in voter fraud is

statistically insignificant – so inconsequential that there has never been an election, or at least

none reported, whose outcome has been changed by fraudulent mail-in voting.

       14.     Trump is candid about his motive: he believes, and has stated publicly, that no

Republicans will be elected if there is widespread mail-in voting – and mail-in voting has

increased in virtually every election cycle since 2000 and constituted a quarter of all votes cast

during the 2018 election cycle. Trump has explained that shutting down or seriously delaying

mail delivery is one way to avoid mail-in voting fraud. What is ironic is that mail-in voting has

traditionally favored Republicans, so it seems more likely Trump’s bogus claims are intended to

set up grounds to contest the 2020 election if he loses. At least some people say that.




                                                  4
          Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 5 of 30




        15.      Trump gained a willing partner in his assault on the constitutional right to vote.

In May 2020, the President’s six appointees on the Postal Service Board of Governors appointed

a longtime Republican fundraiser, huge Trump supporter and walking conflict of interest, DeJoy,

as his Postmaster General. DeJoy has been allowed to keep XPO Logistics, his former company

and major USPS contractor that processes mail for USPS. 1 Since his appointment, and perhaps

even before, DeJoy and Trump have conspired with each other and have acted individually to

undermine the legitimacy of the 2020 elections by crippling the ability of USPS to receive,

process, sort and deliver applications for absentee and mail-in ballots, the ballots themselves, and

the executed ballots in time, if at all, to state election officials to be counted.

        16.      Despite the devastating effects of the coronavirus on USPS’ ability to deliver the

mail during the Spring primaries and primary runoffs, and the thousands of USPS employees

who were quarantined because they were exposed to and, in some cases, contracted, coronavirus,

DeJoy has taken several steps calculated to slow down – and to undermine – the agency’s ability

to deliver the mail, all in the name of cost-cutting but at the expense of the right of citizens to

vote.

        17.      In furtherance of that unmistakable end, DeJoy has gutted key efficiencies at

USPS, removing high-speed mail sorting machines nationwide that sort flat mail like ballots,

freezing additional hiring, cutting off overtime and prohibiting postal workers from making extra

or later trips to complete deliveries. Although this is a civil lawsuit, this conduct, in violation of

18 USC § 1701, Obstruction of Mail, is evidence of Trump’s and DeJoy’s states of mind and

how far they are willing to go to unlawfully impede Plaintiffs’ right to vote



1
  Marshall Cohen, Financial disclosures reveal postmaster general's business entanglements and likely conflicts of
interest, experts say, CNN (Aug. 12, 2020; 6:33 PM), https://www.cnn.com/2020/08/12/politics/postal-service-
dejoy-conflicts-amazon-trades-xpo-stake/index.html.


                                                         5
          Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 6 of 30




         18.      In short, DeJoy, doing Trump’s public bidding, has ensured even greater chaos in

the Fall elections, putting his thumb on the electoral scales to help ensure Trump’s reelection

and/or provide grounds for an election contest – not to mention helping Trump sow doubt in the

minds of Americans about the integrity of the electoral process and the outcome itself, a

loathsome tactic once associated only with tin-horn dictators and banana republics.

         19.      All of which explains why Plaintiffs have come to this Court. In the remaining

primary runoffs and more importantly, during the presidential election on November 3, voters

who fail to receive their mail-in or absentee ballots are left with the choice of compromising their

right to vote by not voting at all or risking their health, even their lives, by going to polling

places and joining long lines where they risking infection with the coronavirus. It is this choice

that is an irreparable injury to Plaintiffs (and the American public) for which there is no adequate

legal remedy. And it is this choice that brings Plaintiffs to this court, asking this Court to shut

down Defendants’ assault on the right to vote, the unconscionable burden placed on the

constitutional right to vote by the President of the United States and his cohort, DeJoy.

         20.      Plaintiffs’ worst fears about the coming election were confirmed by a July 29,

2020 letter USPS’ General Counsel, Thomas J. Marshall, sent to 46 Secretaries of State, itself a

fit tribute to the incredibly quick conversion of the USPS to a weapon of political war. As the

Washington Post reported, “The U.S. Postal Service is warning states coast to coast that it

cannot guarantee all ballots cast by mail for the November election will arrive in time to be

counted, even if mailed by state deadlines, raising the possibility that millions of voters could be

disenfranchised.” 2 This letter is ample evidence of just how successful Trump and DeJoy have


2
  Erin Cox et al., Postal Service warns 46 states their voters could be disenfranchised by delayed mail-in ballots,
WASH. POST, https://www.washingtonpost.com/local/md-politics/usps-states-delayed-mail-in-ballots/2020
/08/14/64bf3c3c-dcc7-11ea-8051-d5f887d73381_story.html?hpid=hp_hp-top-table-high_uspsstates-
230pm%3Ahomepage%2Fstory-ans.


                                                          6
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 7 of 30




been at tipping the electoral scale, tilting the balance in Trump’s favor. No matter the claims of

cost cutting at USPS, the evidence is overwhelming in support of the issuance of a preliminary

and permanent injunction shutting down Trump’s and DeJoy’s increasingly successful efforts to

corrupt the 2020 elections.

       21.     The Plaintiffs’ cases provide highly personal, persuasive evidence of the difficulty

ordinary citizens face when they cannot obtain their mail-in ballots. Richardson’s experience,

mentioned briefly above, is a case in point. Before coronavirus was declared a pandemic,

Richardson, a longtime Houston resident, went to her polling place at Precinct #33, an

elementary school, to cast her vote in the March 3, 2020 Texas primary. Once she arrived, she

was surprised by the length of the voting lines, which snaked around the block. It took her two

hours just to get inside the schoolhouse, during which she balanced herself with the help of her

cane. Once inside, a woman she was talking to in line, who was a teacher at the school, found a

chair for her. Each time the line moved, Richardson stood up and the man behind her pushed the

chair forward, which they repeated for the next hour until she reached the voting booth.

       22.     Richardson suffers from debilitating arthritis that has resulted in two hip

replacements, a shoulder replacement, and an expected knee replacement. Moreover, with the

emergence of COVID-19 shortly after the March 3 primary elections, Richardson was also

concerned because she is in her fifth and final year of prophylactic treatment resulting from a

breast cancer diagnosis. Given her disability and the fact that she is at high risk for COVID-19,

she visited the website of the Secretary of State of the State of Texas, filled out an application for

an absentee ballot for the primary run-off and general elections, included her home (mailing)

address on the lines indicated, and, as Texas requires a reason for receiving an absentee ballot

for all persons under age 65, checked the box indicating “disability.” Richardson signed and




                                                  7
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 8 of 30




mailed the completed application to Early Voting Clerk, Post Office Box 1148, Houston, Texas

77251-1148 around April 24, 2020.

       23.     Despite having done all that was required of her, Richardson did not receive her

absentee ballot prior to the July 14, 2020 primary run-off election. Consequently, with the USPS

slowdown in full swing and coronavirus spreading through Houston, she returned to Precinct

#33, where she found the lines shorter and waited only 45 minutes to cast her ballot this time,

albeit in 92-degree Houston heat. However, the option she required, the option Texas law

guaranteed her given her disability, enabling her to vote by mail from the safety of her home,

was not available to her. With the presidential election less than ninety days away, Richardson

still has not received her absentee ballot for the general election.

       24.     Carroll applied for an absentee ballot because he was unable to be in his home

state of Pennsylvania on primary election day. He has never received his absentee ballot, and

because he was out-of-state at the time of the primaries, was unable to vote in Pennsylvania’s

June 9 primary election.

       25.     Arfi, a New York state resident, requested an absentee ballot that never arrived,

and because she lives with her 85-year-old grandmother, could not vote in New York’s June 23

primary election as she could not risk exposing herself and her 85-year-old grandmother to

COVID-19.

       26.     Zygas, at relevant times a Wisconsin resident, requested an absentee ballot for the

August 11, 2020 Wisconsin primary, as she expected to be out of town on the date of the

election. To date, her absentee ballot has not arrived. Fortunately, she ended up being in Madison

on election day after all, and was able to vote in person.




                                                  8
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 9 of 30




       27.     Zygas’ experience in failing to receive an absentee ballot in Wisconsin and

Carroll’s experience in Pennsylvania were not unique. Nearly 700 voters in the cities of

Milwaukee and Wauwatosa did not receive ballots they requested in late June for the Aug. 11

primary. Among the 13 postal districts serving key presidential battleground states, four failed to

meet any on-time service goals handling first-class mail between April 1 and June 30, and six

districts achieved only one. The laggards are in five battleground states — Pennsylvania,

Michigan, Florida, Wisconsin and North Carolina – that may determine the presidential election.

Indeed, three of the postal districts with the worst records represent the largest metropolitan areas

in their respective states – Philadelphia (home to Carroll), Detroit and Milwaukee.

       28.     These delays are expected to continue into November and the general election. “I

believe it is highly likely that in the November General Election, the absentee ballots of at least

tens of thousands of voters will arrive at election offices after Election Day and will not be

counted unless the Ballot Receipt Deadline is extended,” wrote Ronald Stroman, the deputy

postmaster general from 2011 until June 1, in a recent court filing court filing challenging the

Wisconsin deadline for ballot submission.

       29.     There is one more fact that should not be overlooked: as USPS employees and

American Postal Workers Union officials began speaking out, making clear what was going on

at USPS and challenging DeJoy’s authority to make the radical changes he has made, DeJoy

removed any obstacle to his strategy by reassigning or displacing 23 seasoned postal executives,

centralizing decision-making power in himself.

       30.     For these reasons and those below, Plaintiffs have filed this suit asking this Court

to enjoin the Defendants from engaging in any further attempt to deny them the right to mail in

their vote and compelling Defendants to return postal operations and restore postal service to that




                                                 9
         Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 10 of 30




in place on January 1, 2020, including, including but not limited to compelling them to: (1)

replace or restore the high-speed sorting machines that have been taken out of service and put

them back into operation; (2) restore overtime pay for all USPS employees; (3) lift the USPS

hiring freeze so that USPS can hire additional employees when and where necessary to ensure

the timely processing and delivery of mail-in ballots; (4) allow late deliveries instead of letting

mail go undelivered and putting delivery even further behind and (5) restore the 23 seasoned

employees to the jobs they held before being reassigned or displaced in the recent USPS

reorganization. Otherwise, this election is in danger of being stolen.

                                    PRELIMINARY STATEMENT

        31.      This action arises from a scheme orchestrated by Trump, the USPS and its

Postmaster General and CEO, DeJoy, to infringe upon the fundamental right of Plaintiffs – and

thousands of other Americans – to vote.

        32.      Trump has stated that he is against mail-in voting because it favors Democrats

and “you’d never have a Republican elected in this country again” if universal mail-in voting

were allowed, and recruited DeJoy to enact changes to USPS policies and procedures that have

hampered USPS’ ability to receive, process, sort and deliver mail, with the predictable result,

presaged by voters’ experience in the Spring 2020 primaries, that citizens will not receive their

applications for absentee and mail-in ballots or if they do, that the ballots will not arrive in time

to be counted – not because of voter negligence but because of purposeful impediments DeJoy

and USPS have engineered to suppress turnout and jeopardize the chance ballots will be

counted. 3



3
 Aaron Blake, Trump just comes out and says it: The GOP is hurt when it’s easier to vote, WASH. POST (Mar. 30,
2020; 1:47 PM), https://www.washingtonpost.com/politics/2020/03/30/trump-voting-republicans.



                                                      10
         Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 11 of 30




        33.       Trump previously referred to USPS as a “joke” and threatened to withhold a $10

billion loan to USPS authorized by Congress in the Coronavirus Aid, Relief, and Economic

Security (“CARES”) Act unless USPS quadrupled package delivery prices. 4 He only recently

dropped his opposition to the loan when USPS agreed to provide the Treasury Department with

copies of ten of its largest contracts with high-volume third-party shippers, including FedEx,

UPS, and Amazon, led by longtime Trump adversary and target, Amazon founder Jeff Bezos.

        34.       Trump has also repeatedly made false claims that mail-in voting is rife with fraud

and opposed coronavirus relief bills that contain provisions with increased funding for USPS and

mail-in voting.

        35.       In fact, the United States has a long history of mail-in and absentee voting and

none of it involves any widespread fraud and none that could change the outcome of the election.

The first widespread use of absentee voting occurred during the Civil War in 1864, when

150,000 ballots absentee ballots were cast by Union soldiers. By World War II, every state let

soldiers vote remotely. The 3.2 million absentee ballots cast by soldiers amounted to nearly

seven percent of the total electorate in the 1944 presidential election and contributed to Franklin

Delano Roosevelt’s reelection. However, there are no proven instances of widespread fraud in

either of those elections.

        36.       Still today, there is no empirical evidence that mail-in voting fraud is widespread.

In fact, multiple studies have found that all forms of voting fraud – including mail-in voting




4
 Myah Ward, Trump: Postal service is a 'joke' that must raise prices to get bailout money, POLITICO (Apr. 24, 2020;
2:37 PM), https://www.politico.com/news/2020/04/24/trump-us-postal-service-coronavirus-bailout-206851.


                                                        11
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 12 of 30




fraud – are extremely rare. Instead of acknowledging this reality, when a commission that he

created to investigate fraud in the 2016 election found no such fraud, Trump disbanded it. 5

        37.     The absence of evidence relating to voting fraud provides a striking contrast to the

abundance of evidence of the impact that Defendants’ scheme and changes to USPS has had on

recent primary elections, including but not limited to undelivered ballots, ballots delivered too

late to be mailed in on time, and ballots not delivered to election officials.

        38.     All of these problems occurred because DeJoy and USPS intentionally took steps

to turn Trump’s claims of a “rigged” 2020 presidential election into a self-fulfilling prophecy—

and they are doing the rigging.

        39.     As a result of Defendants’ efforts, such as removing the sorting machines,

freezing hiring, cutting off overtime and prohibiting mailmen and women from making extra

trips ensuring that mail is delivered on time, Plaintiffs – like thousands of other Americans –

were prevented from casting a ballot by mail in the 2020 presidential primary. Defendants’

scheme will inevitably have an even greater impact on the 2020 presidential election. In 2016,

more than one in five Americans voted by mail. By 2018, that number had increased to one in

four, and a significantly greater number are expected to vote by mail this year due to the

COVID-19 pandemic.

        40.     Trump’s constant assertions that the 2020 presidential election will involve

massive amounts of voter fraud are plainly intended to elevate what Republicans and Democrats

agree is a statically insignificant phenomenon into a basis to contest the 2020 election. Despite

admitting that he had no evidence to back his claims, Attorney General William Barr claimed



5
 All Things Considered, Member Of Disbanded Trump Voter Fraud Commission Speaks Out, NPR (Aug. 4, 2018;
5:33 pm), https://www.npr.org/2018/08/04/635668304/member-of-disbanded-trump-voter-fraud-commission-
speaks-out.


                                                   12
         Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 13 of 30




that he believed an election conducted by predominantly by mail would not be secure,

undoubtedly laying the groundwork for future legal challenges by the Department of Justice, and

the massive litigation assets at its disposal, not the least of which are the lawyers in the offices of

the United States Attorneys nationwide, if the results do not favor Trump. 6

                                FACTS COMMON TO ALL CLAIMS

Appointment Of DeJoy As Postmaster General

        41.      According to campaign finance reports published by the Federal Elections

Commission, between August 2016 and February 2020, DeJoy donated more than $1.2 million to

Trump’s campaign. 7

        42.      In March 2017, DeJoy hosted a fundraiser for Trump at his home in Greensboro,

North Carolina, with tickets costing $15,000 per couple for preferential seating and a VIP

reception. 8

        43.      In May 2017, Trump appointed DeJoy’s wife, Dr. Aldona Wos (“Wos”), to serve

as Vice Chair of the President’s Commission on White House Fellowships, which is responsible

for interviewing candidates and recommending them to the President. 9




6
  Caroline Kelly, Barr says, without citing evidence, that an election done predominantly by mail would not be
secure, CNN (June 25, 2020; 10:25 PM), https://www.cnn.com/2020/06/25/politics/barr-mail-in-voting-election-
fraud-npr/index.html.
7
 Individual Contributions, FED. ELECTION COMM’N, https://www.fec.gov/data/receipts/individual-
contributions/?contributor_name=Louis+DeJoy (last visited Aug. 16, 2020).
8
 Jacob Bogage, Under fire from Trump, Postal Service braces for arrival of new postmaster general allied with
White House, WASH. POST (May 7, 2020; 7:12 PM), https://www.washingtonpost.com/business/2020/05/07/postal-
service-postmaster-dejoy-trump.
9
 About Us, DEJOY WOS FAMILY FOUND., http://louisdejoyandaldonawosfamilyfoundation.com/about-us-louis-dejoy-
aldona-wos-family-foundation (last visited Aug. 16, 2020).



                                                       13
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 14 of 30




        44.      In February 2020, Trump nominated Wos to be the United States’ ambassador to

Canada. 10

        45.      According to financial disclosure forms, DeJoy and Wos had $115,000 to

$300,000 invested in the United Parcel Service, USPS’ major competitor. 11

        46.      On May 6, 2020, the USPS Board of Governors – whose six members were all

appointed by Trump – announced its unanimous selection of DeJoy to serve as Postmaster

General and Chief Executive Officer. 12

        47.      DeJoy began serving as Postmaster General on June 15, 2020. 13

Changes to USPS Under DeJoy’s Leadership

        48.      A leaked PowerPoint titled “PMGs [sic] expectations and plan” states, in part,

“The new PMG is looking at COST. Making the USPS financially solvent which we are not at

this time. Here are some of HIS expectations and they will be implemented in short order.” The

expectations include, among other things, that “POT [penalty overtime] will be eliminated” and




10
  Press Release, Office of the White House, President Donald J. Trump Announces Intent to Nominate and Appoint
Individuals to Key Administration Posts (Feb. 11, 2020), available at https://www.whitehouse.gov/presidential-
actions/president-donald-j-trump-announces-intent-nominate-appoint-individuals-key-administration-posts-29.
11
  Michael D. Shear et al., Mail Delays Fuel Concern Trump Is Undercutting Postal System Ahead of Voting, N.Y.
TIMES (Aug. 14, 2020), https://www.nytimes.com/2020/07/31/us/politics/trump-usps-mail-delays.html.
12
  Press Release, Board of Governors Announces Selection of Louis DeJoy to Serve as Nation’s 75th Postmaster
General (May 6, 2020), available at https://about.usps.com/newsroom/national-releases/2020/0506-bog-announces-
selection-of-louis-dejoy-to-serve-as-nations-75th-postmaster-general.htm.
13
 Press Release, Postmaster General Louis DeJoy’s Opening Remarks for the USPS Board of Governors Aug. 7
Meeting (Aug. 7, 2020), available at https://about.usps.com/newsroom/national-releases/2020/0807-pmg-bog-
meeting-comments.htm.


                                                      14
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 15 of 30




“[o]vertime will be eliminated” because “we are paying too much in OT and it is not cost

effective.” 14

        49.      The PowerPoint also states, “The USPS will no longer use excessive cost to get

the basic job done. If the plants run late they will keep the mail for the next day” and that “if we

cannot deliver all the mail due to call offs or shortage of people and you have no other help, the

mail will not go out.”

        50.      By letter, dated June 17, 2020, the contract administrator for the American Postal

Workers Union (“APWU”) informed APWU president Mark Diamondstein that the USPS was

planning to remove 502 Delivery Bar Code Sorters, 87 Advanced Facer Canceler Systems, 55

Automated Flat Sorting Machine 100s and 27 Flat Sequencing Systems and stated that “[t]he

subject reduction is anticipated to take place over the next subject week.” 15

        51.      The removals of those machines have begun, and is expected to be complete in

the first quarter of 2021. 16

        52.      In an internal memo leaked by the Federal News Network, dated July 10, 2020,

the USPS made several specific “transportation changes,” including that “late trips are no longer

authorized or accepted” and “[e]xtra trips are no longer accepted.” 17



14
  Leaked USPS PowerPoint indicates PMG DeJoy focus on getting operating costs under control, ALLIANCE OF
NONPROFIT MAILERS (July 14, 2020), https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-
dejoy-focus-on-getting-operating-costs-under-control.
15
  USPS Plans Nationwide Reduction in Mail Processing Equipment Due to Mail Volume Decline, 21ST CENTURY
POSTAL WORKER BLOG (June 23, 2020), https://www.21cpw.com/usps-nationwide-reduction-in-mail-processing-
equipment-due-to-mail-volume-decline.
16
  Letter from Rickey R. Dean, Manager of Contract Admin., Am. Postal Workers Union, to Mark Diamondstein,
Pres., Am. Postal Workers Union (June 17, 2020), available at https://www.21cpw.com/wp-content/uploads/2020
/06/mail-processing-equipment-reduction_6-17-2020.pdf.
17
 Jory Heckman, USPS warns staff of temporary mail delays as it cuts ‘soaring’ delivery costs, FED. NEWS
NETWORK (July 15, 2020), https://federalnewsnetwork.com/management/2020/07/usps-warns-staff-of-temporary-
mail-delays-as-it-cuts-soaring-delivery-costs.


                                                     15
           Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 16 of 30




           53.     The memo also notes that an “aspect of these changes that may be difficult for

employees is that – temporarily – we may see mail left behind or mail on the workroom floor or

docks (in P&DCs)” and that the changes have increased “delayed mail volumes.”

           54.     On July 16, 2020, USPS informed the National Association of Letter Carriers

(“NALC”) that it would be implementing a new initiative called Expedited to Street/Afternoon

Sortation (“ESAS”) on July 25, 2020 in 384 selected sites.

           55.     NALC expressed concern that “USPS chose to test [ESAS] unilaterally, without

NALC participation” and that “[t]he ESAS Initiative, as described, does not appear to conform to

the handbook provisions contained in the M-39 and M-41 [USPS handbooks] relating to

[expedited preferential mail (‘EPM’)]” and has stated that it is expressing its concerns with

USPS headquarters. 18

           56.     Also in July 2020, the USPS issued another internal memo announcing its

Expedited to Street/Afternoon Sortation (“ESAS”) initiative, which began on July 25, 2020.

According to the memo, under ESAS, “[c]ity carriers will not sort any mail during the morning

operation,” but will instead sort delivery in the afternoon “[u]pon return from street delivery.”

           57.     According to the memo, ESAS is designed to “reduce[] morning office time to

allow carriers to leave for the street earlier.” 19

           58.     However, postal workers are concerned that the practical impact of these changes

will be to delay mail from getting to its final destination. Arthur Sackler, manager of the postal




18
  USPS announces new ESAS delivery initiative test, NAT’L ASS’N OF LETTER CARRIERS (July 21, 2020),
https://www.nalc.org/news/nalc-updates/usps-announces-new-esas-delivery-initiative-test.
19
     Memorandum from USPS (July 2020), available at http://www.nalc3825.com/SUT.ESAS.July.2020.pdf.


                                                      16
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 17 of 30




industry advocacy group Coalition for a 21st Century Postal Service, stated if “there’s no real

time to sort, and no overtime, then there could be a cumulative growing impact.” 20

        59.      On August 7, 2020, DeJoy released a reorganization memo reflecting that twenty-

three postal executives, including several with decades of experience, were reassigned or

displaced. According to the Washington Post, “[a]nalysts say the structure centralizes power

around DeJoy . . . and de-emphasizes decades of institutional postal knowledge.” 21

        60.      USPS also announced that it had implemented a “management hiring freeze and

will be requesting future Voluntary Early Retirement Authority from the Office of Personnel

Management for employees not represented by a collective bargaining agreement.” 22

        61.      Also in August 2020, the USPS began removing dozens of mailboxes in New

York, Pennsylvania, Oregon and Montana. After an outcry erupted on social media, a USPS

spokesman claimed that the boxes were being moved to areas with higher volumes of mail, and

announced that no more boxes would be moved until after the election. 23

        62.      Although these USPS memos explain that these measures are intended to reduce

costs and promoting efficiency, Article I, Section 8 of the United States Constitution provides

Congress with the power to “establish post offices and post roads,” without regard to whether

such offices are profitable.


20
  Rachel M. Cohen, USPS Workers Concerned New Policies Will Pave the Way to Privativization (July 29, 2020;
7:31 AM), https://theintercept.com/2020/07/29/usps-postal-service-privatization.
21
  Jacob Bogage, Postal Service overhauls leadership as Democrats press for investigation of mail delays, WASH.
POST Aug. 7, 2020; 7:10 PM), https://www.washingtonpost.com/business/2020/08/07/postal-service-investigation-
dejoy.
22
  Press Release, Postmaster General Louis DeJoy Modifies Organizational Structure to Support USPS Mission
(Aug. 7, 2020), available at https://about.usps.com/newsroom/national-releases/2020/0807-pmg-modifies-
organizational-structure.htm.
23
  Jacob Bogage, Postal Service will stop removing mailboxes, WASH. POST. (Aug. 14, 2020; 6:20 PM),
https://www.washingtonpost.com/business/2020/08/14/people-are-freaking-out-about-mailbox-removals-postal-
service-says-its-routine.


                                                      17
           Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 18 of 30




           63.      Moreover, Trump has made comments that make clear the cost-cutting and

efficiency explanations are pretextual, and that Defendants’ true intent in orchestrating these

changes is to hamper Americans’ ability to vote by mail in the 2020 presidential election.

Trump’s Comments Show The True Motivation Behind Defendants’ Scheme

           64.      Trump has repeatedly suggested that voting by mail is rife with fraud.

           65.      On June 22, 2020, Trump tweeted, “This will be the Election disaster of our time.

Mail-In Ballots will lead to a RIGGED ELECTION!”

           66.      On July 30, 2020, Trump tweeted, “With Universal Mail-In Voting (not Absentee

Voting, which is good), 2020 will be the most INACCURATE & FRAUDULENT Election in

history. It will be a great embarrassment to the USA. Delay the Election until people can

properly, securely and safely vote???” 24

           67.      On August 13, 2020, Trump tweeted, “Nevada has ZERO infrastructure for Mail-

In Voting. It will be a corrupt disaster if not ended by the Courts. It will take months, or years, to

figure out.” 25

           68.      However, there is no credible study nor any empirical evidence supporting

Trump’s self-serving claims. To the contrary, studies have found that, although there has been a

significant increase in voting by mail in recent years, the incidence of all forms of voter fraud –

including fraud associated with mail-in voting – is extremely rare.




24
   Donald J. Trump (@realDonaldTrump), TWITTER (July 30, 2020; 8:46 AM), https://twitter.com/realDonaldTrump
/status/1288818160389558273.
25
     Cox, supra note 2.



                                                    18
           Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 19 of 30




           69.   According to the United States Election Assistance Commission, the percentage

of people who voted by mail or absentee ballot increased from 12.1% in 2004 to 23.6% in

2016. 26

           70.   According to the Brennan Center for Justice, “Since 2000 more than 250 million

votes have been cast via mailed-out ballots, in all 50 states, according to the Vote at Home

Institute. In 2018, more than 31 million Americans cast their ballots by mail, about 25.8 percent

of election participants.”

           71.   Despite this dramatic increase in mail-in voting over time, fraud rates remain

infinitesimally small, which Trump has escalated by his false statements into a tsunami of voter

fraud. As the New York Times editorial board has explained, “states that use vote-by-mail have

encountered essentially zero fraud: Oregon, the pioneer in this area, has sent out more than 100

million mail-in ballots since 2000, and has documented only about a dozen cases of proven

fraud.” 27 Statistically, that’s 0.00001 percent of all votes cast.

           72.   An exhaustive study of known voting fraud cases by national investigative

reporting project News21 identified only 491 cases of absentee ballot fraud since 2000 – a

number that the authors of the study described as “infinitesimal.” 28




26
  EAVS Deep Dive: Early, Absentee, and Mail Voting, U.S. ELECTION ASSISTANCE COMM’N (Oct. 17, 2017),
https://www.eac.gov/documents/2017/10/17/eavs-deep-dive-early-absentee-and-mail-voting-data-statutory-
overview.
27
  Wendy R. Weiser & Harold Ekeh, The False Narrative of Vote-by-Mail Fraud, BRENNAN CTR. FOR JUSTICE (Apr.
10, 2020), https://www.brennancenter.org/our-work/analysis-opinion/false-narrative-vote-mail-fraud (quoting N.Y.
Times Editorial Bd., The 2020 Election Won’t Look Like Any We’ve Seen Before, N.Y. TIMES (Mar. 21, 2020),
https://www.nytimes.com/2020/03/21/opinion/sunday/coronavirus-vote-mail.html).
28
  Natasha Khan & Corbin Carson, Comprehensive Database of U.S. Voter Fraud Uncovers No Evidence That
Photo ID Is Needed, NEWS21 (Aug. 12, 2012), https://votingrights.news21.com/article/election-fraud.



                                                      19
            Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 20 of 30




           73.      A commission created by Trump to study voting fraud in the 2016 election was

disbanded after finding no substantiated evidence of voting fraud. One of the panel’s members,

Matthew Dunlap, stated in an interview with National Public Radio that “even though the idea

was to investigate voter fraud, it is pretty clear that the purpose of the commission was to

actually affirm and validate the president's claims whether or not we had any evidence of any

such voter misconduct.” 29

           74.      On August 3, 2020, during a press briefing at the White House, Trump claimed to

have the authority to issue an executive order relating to mail-in voting in the 2020 election.

Although Article I, Section 4 of the United States Constitution gives states the authority to

regulate the time, place and manner of elections, Trump stated, “I have the right to do it. We

haven’t got [sic] there yet, but we’ll see what happens.” 30

           75.      Other Trump administration officials have also adopted Trump’s false narrative.

On June 25, 2020, in an interview with National Public Radio, despite admitting he had no

evidence to back his claims, Attorney General William Barr has claimed that he believed an

election conducted by predominantly by mail would not be secure, laying the groundwork for

future legal challenges if the results do not favor Trump. 31

           76.      Unsurprisingly, Trump has made other comments that plainly demonstrate that his

professed concerns about voter fraud are pretextual and that, in fact, he is opposed to voting by




29
  All Things Considered, Member Of Disbanded Trump Voter Fraud Commission Speaks Out, NPR (Aug. 4, 2018;
5:33 pm), https://www.npr.org/2018/08/04/635668304/member-of-disbanded-trump-voter-fraud-commission-
speaks-out.
30
  Caitlin Oprysko, Trump claims right to issue executive order on vote-by-mail, POLITICO, https://www.politico.com
/news/2020/08/03/trump-mail-in-voting-order-391066.
31
     Kelly, supra note 6.



                                                       20
            Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 21 of 30




mail because he believes it favors Democrats and is therefore contrary to his interest as a

Republican presidential candidate.

           77.      On March 30, 2020, in an appearance on “Fox & Friends,” Trump stated that he

opposed Democratic proposals for coronavirus relief that included increased funding for

absentee voting and voting by mail “[t]hey had things – levels of voting that, if you ever agreed

to it, you’d never have a Republican elected in this country again.” 32

           78.      On April 8, 2020, Trump tweeted, “Republicans should fight very hard when it

comes to statewide mail-in voting. Democrats are clamoring for it. Tremendous potential for

voter fraud, and for whatever reason, doesn’t work out well for Republicans.” 33 Adding to the

irony and ignorance of what he said, that statement is factually incorrect. Republicans have

traditionally come out ahead in mail-in voting.

           79.      More recently, Trump made clear that his opposition to proposed increases in

funding for the USPS are fueled by his desire to limit mail-in voting, which he hopes will

improve his chances of reelection.

           80.      At a news conference on August 12, 2020, Trump stated, “So they want $25

billion for the Post Office. They want . . . $3.5 billion for universal mail-in [voting] . . . [T]hey

don’t have the money to do the universal mail-in voting. So therefore, they can’t do it, I guess.”

Trump went on to explain that if universal mail-in voting does occur, “[i]t’ll be the greatest

rigged election in history. It’ll be the greatest fraud ever perpetrated, other than perhaps what




32
     Blake, supra note 3.
33
  Donald J. Trump (@realDonaldTrump), TWITTER (Apr. 8, 2020), https://twitter.com/realDonaldTrump/status
/1247861952736526336.



                                                     21
         Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 22 of 30




they did to my [2016] campaign, where they spied on my campaign – President Obama, Biden,

and everybody else.” 34

        81.      On August 13, 2020, in an appearance on the Fox Business Network, Trump

similarly explained:

        [T]hey want $3.5 billion for the mail-in votes, OK. Universal mail-in ballots. They
        want $25 billion for the post office. Now they need that money in order to have the
        post office work, so it can take all of these millions and millions of ballots. Now in
        the meantime they aren’t getting there. By the way, those are just two items, but if
        they don’t get those two items, that means you can’t have universal mail-in voting,
        because they’re not equipped to have it. 35

        82.      Although Trump recently dropped his opposition to a $10 billion Treasury

Department loan to USPS authorized by Congress in the CARES Act, he had previously referred

to USPS as a “joke” and threatened to withhold the authorized funding unless USPS quadrupled

package delivery prices. 36 He only recently dropped his opposition to the loan when USPS

agreed to provide the Treasury Department with copies of ten of its largest contracts with high-

volume third-party shippers, including FedEx, UPS, and Amazon, led by longtime Trump

adversary Jeff Bezos. 37

        83.      There is evidence that Trump’s opposition to voting has reached its intended

audience and had its intended effect. In early May, when asked in a Monmouth University poll



34
  Jacob Bogage, Trump says Postal Service needs money for mail-in voting, but he’ll keep blocking funding, WASH.
POST (Aug. 12, 2020; 8:43 PM), https://www.washingtonpost.com/business/2020/08/12/postal-service-ballots-dejoy.
35
  Trump: Coronavirus stimulus negotiations sticking point is mail-in voting, FOX BUSINESS (Aug. 13, 2020),
https://video.foxbusiness.com/v/6180774889001/?playlist_id=3166411554001#sp=show-clips.
36
  Lisa Rein & Jacob Bogage, Trump says he will block coronavirus aid for U.S. Postal Service if it doesn’t hike
prices immediately, WASH. POST (Apr. 24, 2020; 7:22 PM), https://www.washingtonpost.com/us-
policy/2020/04/24/trump-postal-service-loan-treasury.
37
  Jacob Bogage, Treasury agrees to lend Postal Service $10 billion in trade for rivals’ shipping contracts, WASH.
POST (July 29, 2020; 12:36 PM), https://www.washingtonpost.com/business/2020/07/29/postal-service-treasury-
loan.



                                                        22
         Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 23 of 30




if they intended to vote by mail, about half of Americans indicated that they would do so. About

4 in 10 Democrats stated that they were very likely vote by mail, compared with about half as

many Republicans. This month, Monmouth released the results of a new poll that showed while

the overall percentage of Americans who intended to vote by mail was the roughly the same, the

percentage of Republicans fell to 22%. 38

Defendants’ Scheme Has Impaired Americans’ Voting Rights

         84.      In states that have recently held presidential primaries, it is clear that these

changes are having exactly the effect that Defendants intended.

         85.      Richardson’s, Carroll’s, Arfi’s and Zygas’ inability to vote is not unique. Tens of

thousands of voters who requested absentee ballots in presidential primaries did not receive them

in time to vote – and, in some cases, did not receive them at all. 39

         86.      In California, 70,330 ballots were not mailed in time to be counted. 40

         87.       In Florida, more than 18,500 ballots were not counted because they arrived by

mail after the deadline. 41




38
  Philip Bump, Only 1 in 5 Republicans say they’re likely to vote by mail, WASH. POST (Aug. 11, 2020; 4:18 PM),
https://www.washingtonpost.com/politics/2020/08/11/only-1-in-5-republicans-say-theyre-likely-vote-by-mail.
39
  Marshall Cohen & Kelly Mena, States failed to get absentee ballots to thousands of voters in recent primary
elections, signaling problems for November, CNN (June 22, 2020; 1:28 PM), https://www.cnn.com/2020
/06/20/politics/absentee-voting-election-problems/index.html.
40
  Jane C. Timm, States reject tens of thousands of mail ballots in this year's primaries, setting off alarm bells for
November, NBC NEWS (July 18, 2020; 4:30 AM), https://www.nbcnews.com/politics/2020-election/states-reject-
tens-thousands-mail-ballots-year-s-primaries-setting-n1233833.
41
  Elise Viebeck & Michelle Ye Hee Lee, (July 16. 2020; 10:26 AM), Tens of thousands of mail ballots have been
tossed out in this year’s primaries. What will happen in November?, WASH. POST, https://www.washingtonpost.com
/politics/tens-of-thousands-of-mail-ballots-have-been-tossed-out-in-this-years-primaries-what-will-happen-in-
november/2020/07/16/fa5d7e96-c527-11ea-b037-f9711f89ee46_story.html.



                                                          23
           Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 24 of 30




           88.     In Maryland, 160,000 absentee ballots – roughly 5% of those sent out, were not

delivered. 42

           89.     In New York, many voters did not receive their election until the day before the

primary, making it all but impossible for the ballots to be returned in time to be counted. 43 More

than one in five mail-in ballots was rejected because they were not received on time or had other

minor errors. 44

           90.     In Wisconsin, 14,000 absentee voters did not receive their ballots. 45 Nearly 700

voters in the cities of Milwaukee and Wauwatosa did not receive ballots they requested in late

June for the Aug. 11 primary. 46 Among the 13 postal districts serving key presidential

battleground states, four failed to meet any on-time service goals handling first-class mail

between April 1 and June 30, and six districts achieved only one. 47 The laggards are in five

battleground states — Pennsylvania, Michigan, Florida, Wisconsin and North Carolina — that

may determine the presidential election. 48 Indeed, three of the postal districts with the worst




42
     Cohen & Mena, supra note 39.
43
  Jesse McKinley, Why the Botched N.Y.C. Primary Has Become the November Nightmare, N.Y. TIMES (Aug. 4,
2020), https://www.nytimes.com/2020/08/03/nyregion/nyc-mail-ballots-voting.html.
44
  Jane C. Timm, 1 in 5 mail ballots rejected in botched NYC primary, NBC NEWS (Aug. 7, 2020; 1:57 PM),
https://www.nbcnews.com/politics/elections/one-five-mail-ballots-rejected-botched-nyc-primary-n1236143.
45
     Cohen & Mena, supra note 39.
46
  Pam Fessler & Elena Moore, Signed, Sealed, Undelivered: Thousands Of Mail-In Ballots Rejected For Tardiness,
NPR (July 13, 2020; 5:00 AM), https://www.npr.org/2020/07/13/889751095/signed-sealed-undelivered-thousands-
of-mail-in-ballots-rejected-for-tardiness.
47
   Tom Scheck et al., Postal Delays, Errors in Swing States Loom Over Election, NPR (Aug. 16, 2020),
https://www.npr.org/2020/08/16/902604303/postal-delays-errors-in-swing-states-loom-over-election?ft=nprml&f.
48
     Id.



                                                      24
           Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 25 of 30




records represent the largest metropolitan areas in their respective states — Philadelphia (home

to Plaintiff Carroll), Detroit and Milwaukee. 49

           91.     These delays are expected to continue into November and the general election. "I

believe it is highly likely that in the November General Election, the absentee ballots of at least

tens of thousands of voters will arrive at election offices after Election Day and will not be

counted unless the Ballot Receipt Deadline is extended," wrote Ronald Stroman, the deputy

postmaster general from 2011 until June 1, as noted above, in a recent court filing challenging

the Wisconsin deadline for ballot submission.” 50

           92.     In Virginia, more than 5% of ballots were not counted because they arrived too

late, and 1% of ballots in Nevada and Pennsylvania were rejected for the same reason. 51

           93.     With even more voters expected to participate in mail-in voting during the

presidential election, absent court intervention, these problems will undoubtedly increase.

           94.     In a letter dated May 29, 2020, USPS General Counsel and Executive Vice

President Thomas Marshall acknowledged that “[d]ue to the impacts of the COVID-19

pandemic, the Postal Service anticipates that many voters will choose to use the mail to

participate in upcoming elections, including the 2020 General Election in November,” and

warned that “if a state law requires completed ballots to be received by election officials by a

specified date (such as Election Day) in order to be counted, voters should be aware of the

possibility that completed ballots mailed less than a week before that date may not, in fact, arrive




49
     Id.
50
     Id.
51
     Fessler & Moore, supra note 46.



                                                   25
           Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 26 of 30




by the state’s deadline.” Marshall also emphasized that “the Postal Service cannot guarantee a

specific delivery date or alter standards to comport with individual state election laws.” 52

           95.      A recent analysis by the New York Times found that 76% of American voters will

be eligible to vote by mail in the 2020 presidential election, and that if current trends hold and

turnout increases as predicted, roughly 80 million people will vote by mail this fall, more than

double the number who did so in 2016. 53

           96.      It is clear that USPS has failed to take adequate steps to prepare for this

anticipated surge in mail-in and absentee voting. In July 2020, USPS sent a second round of

letters to 46 states and the District of Columbia warning that it cannot guarantee that all ballots

cast by mail for the 2020 presidential election will arrive in time to be counted. 54

                                   FIRST CAUSE OF ACTION
       (Violation of the Right to Vote Guaranteed Under the Fourteenth Amendment to the
                                    United States Constitution)

           97.      Paragraphs 1 – 96 above are repeated and re-alleged as if set forth in full.

           98.      The right to vote is a fundamental right secured by the Constitution and laws of

the United States, including but not limited to the Fourteenth, Fifteenth and Nineteenth

Amendments.

           99.      Defendants are persons acting as officials of the United States government and

under color of laws of the States and Territories thereof, including but not limited to the District

of Columbia.



52
  Letter from Thomas J. Marshall, Gen. Counsel & Exec. Vice. Pres., USPS (May 29, 2020), available at
https://about.usps.com/newsroom/national-releases/2020/2020-05-29-marshall-to-election-officials-re-election-
mail.pdf.
53
  Juliette Lowe et al., A Record 76% of Americans Can Vote by Mail in 2020, N.Y. TIMES (Aug. 14, 2020),
https://www.nytimes.com/interactive/2020/08/11/us/politics/vote-by-mail-us-states.html.
54
     See Cox, supra note 2.


                                                       26
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 27 of 30




       100.    By virtue of the conduct described above, Defendants, individually and

collectively, have taken actions that were intended to and did deprive Plaintiff and thousands of

other Americans of their fundamental right to vote.

       101.    Defendants have also violated the Equal Protection Clause of the Fourteenth

Amendment by intentionally treating Plaintiffs – and other Americans who vote by mail –

differently from Americans so vote in person, without any rational basis for doing so.

       102.    As a direct and proximate result of Defendants’ conduct, Plaintiffs. have suffered

and will continue to suffer harm that is irreparable and have no adequate remedy at law,

including but not limited to the loss of the right to vote in the state primaries and the 2020

presidential election.

       103.    The equities weigh heavily in Plaintiffs’ favor because Defendants will suffer no

direct harm if Plaintiffs are given the opportunity to vote – indeed, Plaintiffs and other

Americans may vote by mail in Trump’s favor. By contrast, Plaintiffs will suffer incalculable

harm if not permitted to vote by mail, because they will face a Hobson’ s choice of putting their

health at risk by voting in person in the midst of the COVID-19 pandemic or forsaking a once-in-

a-lifetime opportunity to vote in the 2020 presidential election.

                             SECOND CAUSE OF ACTION
      (Civil Conspiracy to Violate Plaintiffs Constitutionally Protected Right to Vote)

       104.    Paragraphs 1 – 96 above are repeated and re-alleged as if set forth in full.

       105.    Trump and DeJoy, using USPS, have acted in concert to impede the distribution

of absentee and mail-in ballots, discourage mail-in voting and sow distrust in the results of the

2020 general election, in violation of American citizens’ constitutionally protected right to vote.

       106.    That conduct is inextricably linked with Trump’s false statements, inter alia,

about mail in voter fraud and “rigged elections” and amount to a campaign of intimidation



                                                 27
        Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 28 of 30




designed to discourage Plaintiffs and other American from exercising their constitutional right to

vote in state primary and runoff elections and the 2020 presidential election.

       107.    As a direct and proximate result of this conspiracy, Plaintiffs have suffered and

will continue to suffer harm that is irreparable and for which there is no adequate remedy at law,

including but not limited to the loss of the opportunity to vote by mail in state primaries and the

2020 presidential election.

                                THIRD CAUSE OF ACTION
                        (Administrative Procedures Act, 5 U.S.C. § 706)

       108.    Paragraphs 1 – 96 above are repeated and re-alleged as if set forth in full.

       109.    USPS is a government agency.

       110.    USPS’ actions, including but not limited to, the nationwide removal of high speed

sorting machines, removal of mailboxes, elimination of overtime, implementation of a hiring

freeze, elimination of extra and late trips to deliver mail, and reassignment or displacement of

seasoned employees, are contrary to Plaintiffs’ and other Americans’ constitutional right to vote.

       111.    USPS’ actions are also arbitrary, capricious, and an abuse of discretion.

       112.    Accordingly, USPS’ actions must be declared unlawful and set aside.




                                                 28
Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 29 of 30




                            PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court enter an order:

a.     Directing USPS to return postal operations and restore postal service to that in

       place on January 1, 2020, including, but not limited to:

b.     Directing USPS to replace or restore the removed the high-speed sorting

       machines and mailboxes that have been taken out of service and put them back

       into operation;

c.     Directing USPS to restore overtime pay and lift its hiring freeze so that USPS can

       hire additional employees when and where necessary to ensure the timely

       processing and delivery of mail-in ballots;

d.     Directing USPS to make all late mail deliveries instead of letting mail be delayed

       or go undelivered;

e.     Directing USPS to restore seasoned employees to their former positions,

       including the 23 employees who were reassigned or displaced in the recent USPS

       reorganization;

f.     Enjoining all Defendants from continuing to engage in conduct that is intended to

       interfere and/or interferes with Plaintiffs’ fundamental right to vote in United

       States elections, including but not limited to the 2020 presidential election; and

g.     Granting such other and further relief as this Court deems just and proper.




                                        29
     Case 1:20-cv-02262-EGS Document 4-1 Filed 08/18/20 Page 30 of 30




DATED:    Washington, D.C.
          August 17, 2020
                                         Respectfully submitted,

                                         BERG & ANDROPHY

                                          /s/ David H. Berg
                                         David H. Berg
                                         (pro hac vice forthcoming)


                                          /s/ Joel M. Androphy
                                         Joel M. Androphy
                                         D.D.C. Bar No. 999769

                                         James W. Quinn
                                         (pro hac vice forthcoming)

                                         120 West 45th Street, 38th Floor
                                         New York, NY 10036
                                         Tel: (646) 766-0073

                                         Attorneys for Plaintiffs

                                         OF COUNSEL:

                                         Kathryn Page Berg
                                         120 West 45th Street, 38th Floor
                                         New York, NY 10036
                                         (pro hac vice forthcoming)
                                         Tel: (646) 766-0073




                                    30
